J-S02039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.L.D.                  :     IN THE SUPERIOR COURT OF
                                             :           PENNSYLVANIA
                                             :
                                             :
                                             :
                                             :
 APPEAL OF: D.L.D.                           :         No. 1342 MDA 2019

                 Appeal from the Order Entered July 12, 2019
               in the Court of Common Pleas of Centre County
                       Civil Division at No(s): 18-2865

BEFORE: BENDER, P.J.E., KING, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                  FILED: MARCH 2, 2020

      D.L.D. appeals from the Order denying his Petition for Review of

Certification for Extended Involuntary Emergency Treatment under Section

303 of the Mental Health Procedures Act (the “Act”), 50 P.S. § 7303. We

affirm.

      D.L.D.   was   admitted,   upon    a       warrant   issued   by   the   county

administrator, to Mount Nittany Medical Center (the “Center”) for involuntary

treatment under Section 302 of the Act.            On July 8, 2019, following an

examination by Melissa Pell, M.D. (“Dr. Pell”), a psychiatrist at the Center, the

Center filed an Application for Extended Involuntary Treatment pursuant to

Section 303 of the Act.

      A Mental Health Review Officer (the “Officer”) conducted a hearing on

July 9, 2019, during which Dr. Pell testified. The same day, the Mental Health

Review Officer issued a Report stating its conclusions that D.L.D. is severely

mentally disabled and a danger to others, as well as its recommendation that
J-S02039-20


D.L.D. be committed to inpatient treatment for a period not to exceed 20 days.

On July 11, 2019, the trial court entered an Order adopting the Officer’s Report

and ordering that D.L.D. be committed to inpatient treatment for a period not

to exceed 20 days.

      On July 12, 2019, D.L.D. filed a Petition for Review of Certification. The

trial court reviewed the Petition and the audio recordings of the hearing held

before the Officer, and denied D.L.D.’s Petition on July 15, 2019. D.L.D. filed

a timely Notice of Appeal and a court-ordered Concise Statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      D.L.D. raises the following issue for our review:

      Whether the [Center] lacked sufficient evidence to involuntarily
      commit D.[L.]D. to involuntary psychiatric treatment[,] as it failed
      to present clear and convincing evidence that D.[L.]D. was
      severely mentally disabled and that he posed a clear and present
      danger of harm to himself and others; namely, whether there was
      a reasonable probability of death, serious bodily injury, or serious
      physical debilitation within 30 days unless D.[L.]D. was forced to
      undergo treatment, or that D.[L.]D. posed a clear and present
      danger to others such that within the past 30 days[,] D.[L.]D. had
      inflicted or attempted to inflict serious bodily harm on another and
      that there was a reasonable probability that such conduct would
      be repeated?

Brief for Appellant at 4.

      D.L.D. first argues that there was insufficient evidence to establish that

he posed a clear and present danger to others. See id. at 13-18. D.L.D.

asserts that Dr. Pell broadly testified that D.L.D. was making threats, but she

was unable to explain any of the alleged threats with specificity. Id. at 14.

D.L.D. also claims that the Act requires the commission of an act in

                                     -2-
J-S02039-20


furtherance of a threat, and that the record is devoid of testimony that he had

committed any such act.      Id. at 15, 17.    While D.L.D. acknowledges the

allegation that he had carried a knife, he argues that Dr. Pell could not identify

whether this had occurred within the 30-day period prior to his commitment.

Id. at 17.

      Next, D.L.D. argues that there was insufficient evidence to conclude that

D.L.D., himself, was at risk of death, serious bodily injury or serious physical

debilitation.   See id. at 18-22.    D.L.D. contends that Dr. Pell could not

articulate a specific basis for her belief that D.L.D. would pose such a risk to

himself within 30 days. Id. at 20, 22. Additionally, D.L.D. points out that

testimony concerning erratic behavior, which had been occurring for months,

contradicts the alleged urgency of his condition. Id. at 21.

      This Court reviews determinations under the Act to “determine whether

there is evidence in the record to justify the court’s findings. Although we

must accept the trial court’s findings of fact that have support in the record,

we are not bound by its legal conclusions from those facts.” In re T.T., 875
A.2d 1123, 1126 (Pa. Super. 2005) (citations omitted).

      The Act provides for involuntary emergency examination and treatment

of persons who are “severely mentally disabled and in need of immediate

treatment.” 50 P.S. § 7301(a). As the Act explains, in relevant part,

      [a] person is severely mentally disabled when, as a result of
      mental illness, his capacity to exercise self-control, judgment and
      discretion in the conduct of his affairs and social relations or to
      care for his own personal needs is so lessened that he poses a

                                      -3-
J-S02039-20


       clear and present danger of harm to others or to himself, as
       defined in subsection (b) ….

Id.

       Regarding the requirement that the individual pose a “clear and present

danger of harm,” the Act provides, in relevant part, as follows:

       (b) Determination of Clear and Present Danger.--

          (1) Clear and present danger to others shall be shown by
          establishing that within the past 30 days the person has
          inflicted or attempted to inflict serious bodily harm on another
          and that there is a reasonable probability that such conduct will
          be repeated. … For the purpose of this section, a clear and
          present danger of harm to others may be demonstrated by
          proof that the person has made threats of harm and has
          committed acts in furtherance of the threat to commit harm.

          (2) Clear and present danger to himself shall be shown by
          establishing that within the past 30 days:

              (i) the person has acted in such manner as to evidence that
              he would be unable, without care, supervision and the
              continued assistance of others, to satisfy his need for
              nourishment, personal or medical care, shelter, or self-
              protection and safety, and that there is a reasonable
              probability that death, serious bodily injury or serious
              physical debilitation would ensue within 30 days unless
              adequate treatment were afforded under this [A]ct[.]

Id. § 7301(b).

       Our review discloses that D.L.D. was initially admitted to the Center

under Section 302 of the Act.1 Then, upon Application of the Center, D.L.D.’s


____________________________________________


1 Relevantly, Section 302 permits confinement of a patient for involuntary
emergency examination and treatment for up to 120 hours, upon a warrant
issued by the county mental health administrator. See 50 P.S. § 7302(a),
(d). D.L.D. does not challenge his Section 302 commitment on appeal.

                                           -4-
J-S02039-20


involuntary commitment was extended for 20 days pursuant to Section 303,

which provides, in relevant part, as follows:

      § 7303. Extended involuntary emergency treatment
      certified by a judge or mental health review officer--Not to
      exceed twenty days

      (a) Persons Subject to Extended Involuntary Emergency
      Treatment.--Application for extended involuntary emergency
      treatment may be made for any person who is being treated
      pursuant to section 302 whenever the facility determines that the
      need for emergency treatment is likely to extend beyond 120
      hours. The application shall be filed forthwith in the court of
      common pleas, and shall state the grounds on which extended
      emergency treatment is believed to be necessary. The application
      shall state the name of any examining physician and the
      substance of his opinion regarding the mental condition of the
      person.

                                     ***

      (c) Informal Conference            on     Extended     Emergency
      Treatment Application.--

         (1) At the commencement of the informal conference, the
         judge or the mental health review officer shall inform the
         person of the nature of the proceedings. Information relevant
         to whether the person is severely mentally disabled and in need
         of treatment shall be reviewed, including the reasons that
         continued involuntary treatment is considered necessary. Such
         explanation shall be made by a physician who examined the
         person and shall be in terms understandable to a layman. The
         judge or mental health review officer may review any relevant
         information even if it would be normally excluded under rules
         of evidence if he believes that such information is reliable. The
         person or his representative shall have the right to ask
         questions of the physician and of other witnesses and to
         present any relevant information. At the conclusion of the
         review, if the judge or the review officer finds that the person
         is severely mentally disabled and in need of continued
         involuntary treatment, either as an inpatient or through less
         restrictive assisted outpatient treatment, he shall so certify.


                                     -5-
J-S02039-20


         Otherwise, he shall direct that the facility director or his
         designee discharge the person.

50 P.S. § 7303(a), (c)(1) (footnote omitted). “[A] patient may not be confined

under section 303 on a showing of less than clear and convincing evidence.”

In re R.D., 739 A.2d 548, 555 (Pa. Super. 1999) (citation and quotation

marks omitted).

      During the hearing before the Officer, the Center presented the

testimony of Dr. Pell, the psychiatrist who had examined D.L.D. Dr. Pell stated

that D.L.D. suffers from schizophrenia, and had been hospitalized for

psychosis on multiple occasions. N.T., 7/9/19, at 7. Dr. Pell testified that

D.L.D. was unable to provide for his own basic needs, and provided the

following explanation:

             [D.L.D.] presented [at the Center] after a period of several
      months of decompensation of his mental illness, as outlined in a
      very detailed way by his forensic case manager. [D.L.D.] has
      been completely uncooperative since he arrived here with
      assessments. Will not answer questions, will not tell us where
      he’s been living, if he has any outpatient treatment providers,
      would not sign releases for his parents, who actually did attempt
      to visit him last night and informed staff that he had been living
      with them, but had been missing for an unknown amount of time.

            [D.L.D.] presented [at the Center] with psychotic
      symptoms, including paranoia, delusions, had been stating that
      the government was out to get him. Had … come into contact
      with police and crisis workers numerous times in the past few
      weeks, due to his erratic behavior in the community and had made
      threats to multiple individuals at the [c]ounty [c]ourthouse.
      [D.L.D. h]ad been asked to leave multiple local businesses due to
      his threatening and aggressive behavior.         And had been
      aggressive with [his] parents at home. There is information in
      this [P]etition that police reported [that D.L.D.] was found


                                     -6-
J-S02039-20


      carrying a knife and that he went to the Sheriff’s Office to get an
      application for a firearm.

             [D.L.D.] has been advised in the past to be put on a long-
      acting injectable antipsychotic, due to his history of
      noncompliance with treatment, which he has refused. [D.L.D.]
      has been behaving in an agitated manner in the hospital. He had
      to be advised by the hospital to stop calling because he had been
      calling repeatedly[,] asking for controlled substances. [D.L.D.]
      has been resistant to taking antipsychotic medication [at the
      Center] and saying he doesn’t need to be [at the Center] and
      wants to leave.

           [D.L.D. has] had inappropriate and intimidating hostile
      behavior with female peers and with staff here, and has not been
      appropriate to have a roommate or to attend groups or therapy.

Id. at 7-9; see also id. at 10 (indicating that D.L.D. had shown no willingness

to engage in treatment), 11 (wherein Dr. Pell testified that D.L.D. was “very

resistant” to taking his prescribed medications, and that he agreed to take his

antipsychotic medication only because he wanted the benzodiazepines that

had been prescribed with it).

      According to Dr. Pell, as a result of his mental illness, there was a

reasonable probability that D.L.D.’s behavior would lead to death, disability or

serious physical debilitation within 30 days. Id. at 9. Dr. Pell additionally

agreed that inpatient treatment, for a period of 10 to 20 days, would be the

least restrictive environment in which D.L.D. could receive necessary and

appropriate treatment. Id. at 10-11.

      The Application for Extended Involuntary Treatment alleged that D.L.D.

was in a state of deterioration, and that he was a danger to himself because

he was unable to provide for his basic needs (i.e., housing, nutrition,



                                     -7-
J-S02039-20



medication, and mental health treatment). Application, 7/8/19, at 2. Dr. Pell

likewise testified, as set forth more fully above, that D.L.D. was unable to care

for these basic needs without care and assistance. See N.T., 7/9/19, at 7.

The Officer and the trial court each stated their agreement that, based on Dr.

Pell’s testimony, D.L.D. was severely mentally disabled and in need of

extended involuntary treatment. Report, 7/9/19, at 1-3 (unnumbered); Trial

Court Opinion, 9/23/19, at 1, 3.

      Upon review, we conclude that there is clear and convincing evidence of

record to establish that D.L.D. was a danger to himself pursuant to 50 P.S.

§ 7301(b)(2)(i).   Thus, we conclude that the trial court properly certified

D.L.D.’s involuntary treatment under Section 303 of the Act. We therefore

affirm the Order denying D.L.D.’s Petition for Review.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/02/2020




                                      -8-
J-S02039-20




              -9-